DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 23 are entitled to a priority date of October 23, 2019.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a connector housing having two housing parts which are rotatable relative to the pump housing and relative to one another. 


Claim Objections

Claims 2 – 23 are objected to because of the following informalities:    

Claims 2 – 23 should all start “The screw spindle pump according to Claim…”

Claim 4 is not grammatically correct. Examiner suggests amending to ….further comprising sealing elements…

Claim 21, Line 2: “releasable” should be corrected to “releasably” for grammatical correctness”. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 12 recites a releasable closure element, in particular a closure plug. It is unclear whether what follows the phrase “in particular” is required or merely exemplary. See MPEP 2173.05(d).

Claims 15 and 17 recites the end-proximal housing part, which lacks antecedent basis. Examiner suggests “pressure-proximal housing part” to match terminology of Claim 1. 

Claim 16 recites a pitch between 15 and 90 degrees, in particular between 22.5 and 45 degrees. It is unclear whether what follows the phrase “in particular” is required or merely exemplary. See MPEP 2173.05(d).

Claims 15 and 16 recite the term pitch. It is unclear what applicant means by the term “pitch”. In the context of threaded bores, a pitch is the distance between adjacent threads. However, the specification describes pitch as something that can determine the potential angles of rotation of the housing parts (see Paragraph 21 of the PGPub) and it is unclear how the distance between adjacent thread can change the possible rotational configurations of the housing parts. There seems to be a disconnect between the traditional meaning of “pitch” and 

Claim 21 recites fastening installations, in particular internal-thread bores.
It is unclear whether what follows the phrase “in particular” is required or merely exemplary. See MPEP 2173.05(d).

Claim 22 recites a stand element which is preferably able to be releasably attached to the pump housing is provided. It is unclear whether what follows the term “preferably” is required or merely optional. See MPEP 2173.05(d).

Claim 23 is rejected by virtue of its dependence on Claim 22. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krampe (US 9127673).

With regards to Claim 1:

Krampe discloses a screw spindle pump (Figures 1 – 5), comprising a pump housing (pump casing 140, 150) having a lead screw (lobe 121, Figure 5a, note that the lobes have a slanted geometry that qualifying as screws under broadest reasonable interpretation) received therein and at least one running spindle (lobe 122) which meshes with said lead screw (Col. 7, Lines 57+), as well as a connector housing (connection members 115, 116) which is placed onto the pump housing and has a suction connector (inlet connection member 115) and a pressure connector (outlet connection member 116), the two latter fluidically communicating with a suction inlet (inlet opening 111) and a pressure outlet (outlet opening 112) of the pump housing, wherein the connector housing is composed of a first housing part (member 115) and a second housing part (member 116), one of the two latter having the suction connector and the other having the pressure connector (as seen in Figure 1a), both said housing parts being rotatable relative to the pump housing and both being rotatable relative to one another (this is regarded as functional language – Krampe only needs the structure necessary to be capable of rotating, in this case see configuration of Figure 1a and of Figure 3a, see also Col. 7, Lines 16 – 45, which describes how the orientation of the connection members 115, 116 may change from running perpendicular to the lobe pump to running horizontal with the lobe pump, or therebetween, including with the inlet and outlet connection members having different orientations).

With regards to Claim 2:

Krampe discloses each housing part is rotatable relative to the pump housing by at least 45° (see Figures 1a and 3a, 180 degree rotation relative to pump housing, see also Col. 7, Lines 16 – 45).

With regards to Claim 3:

each housing part is rotatable relative to the pump housing by 360° (see Col. 7, Lines 16 – 45, and Figures 1 – 3, structure exists allowing for capability of 360 degree rotation).

With regards to Claim 8:

Krampe discloses the suction inlet is formed by one radial inlet opening (inlet opening 111), or a plurality of radial inlet openings configured so as to be distributed in the circumferential direction on the pump housing, which opens out into a suction chamber (flow channel 113, Figure 6a) that is configured between the one housing part and the pump housing, and the pressure outlet is formed by one radial outlet opening (outlet opening 112), or a plurality of radial outlet openings configured so as to be distributed in the circumferential direction on the pump housing, which opens out into a pressure chamber (flow channel 114, Figure 6a) that is configured between the second housing part and the pump housing. 

With regards to Claim 11:

Krampe discloses only one radial suction connector (inlet connection member 115), or one radial suction connector and one axial suction connector, is/are provided on the suction-proximal housing part.



Krampe discloses a stand element (see unlabeled stand in Figure 1a and 2a under pump housing 140) is preferably able to be releasably attached to the pump housing is provided. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1 – 8, 11, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sennet (US 3269328) in view of Nuss et al. (hereafter “Nuss” – US 2015/0369239).

With regards to Claim 1:

Sennet discloses a screw spindle pump (Figures 1, 2), comprising a pump housing (housing members 14, 14', 14" and 16) having a lead screw (power screw 34) received therein and at least one running spindle (idler screws 42) which meshes with said lead screw (as seen in Figure 2), as well as a connector housing (cover 10, casing 2) which is placed onto the pump housing and has a suction connector (cover 10 with inlet flange 8) and a pressure connector (casing 2 with outlet coupling flange 6), the two latter fluidically communicating with a suction inlet (inlet 8) and a pressure outlet (outlet 4) of the pump housing, wherein the connector housing is composed of a first housing part and a second housing part (cover 10, casing 2), one of the two latter having the suction connector and the other having the pressure connector (as seen in Figure 1), both said housing parts being rotatable relative to the pump housing and both being rotatable relative to one another (this is regarded as functional language – Sennet only needs the structure necessary to be capable of rotating, in this case the cover 10, casing 2, and pump housing 14, 14’, 14’’, 16 are all separate components configured in a manner in which one of ordinary skill in the art would .

For the sake of compact prosecution, although Sennet teaches the capability of rotation, Sennet does not actually teach the act occurring. Nuss teaches a screw pump (Figure 1) including a connector housing (3, 5) having two housing parts – one part (5) associated with a suction inlet (14) and another part (3) associated with a discharge outlet (13). Nuss further teaches that the housing parts are rotatable relative to one another (Paragraphs 15 – 18: “the first part and the second part of the screw spindle pump are coupled together, preferably in a rotational manner, so that they can assume at least two different relative positions… In preferred embodiments, the first part and the second part are coupled with one another in a rotational manner. For example, it is conceivable for the housing to have at least in sections a cylindrical shape and for the relative rotational movement of the first and second part to be able to be produced about a longitudinal axis of the cylindrically shaped housing or housing part”). Nuss teaches that such rotational freedom allows for “greater flexibility with regard to its possible installation” (Paragraph 8). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Sennet such that the connector housings are detachably connected and coupled in a rotational manner that allows for relative rotation between the housing parts individually and also with the pump housing in order to yield the predictable benefit of improved flexibility with regards to installation.

With regards to Claim 2:

The Sennet modification of Claim 1 teaches each housing part is rotatable relative to the pump housing by at least 45° (both Sennet and Nus are structurally capable of that angle of rotation, see Paragraph 16 of Nuss). 

With regards to Claim 3:

The Sennet modification of Claim 1 teaches each housing part is rotatable relative to the pump housing by 360° (both Sennet and Nus are structurally capable of that angle of rotation, see Paragraph 16 of Nuss).

With regards to Claim 4:

The Sennet modification of Claim 1 teaches at least one housing part is sealed in relation to the pump housing (via O-ring 22, Figure 1 of Sennet), but does not explicitly teach a seal by way of which the housing parts are mutually sealed. Nuss teaches that “[t]he second part and the first part are connected to one another preferably in a sealed the manner, so that no delivery medium can unintentionally escape from the low-pressure chamber of the screw spindle pump” (Paragraph 14). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this 

With regards to Claim 5:

The Sennet modification of Claim 4 teaches the housing part that has the suction connector is sealed in relation to the housing part that has the pressure connector (as per modification with Nuss, “[t]he second part and the first part are connected to one another preferably in a sealed the manner, so that no delivery medium can unintentionally escape from the low-pressure chamber of the screw spindle pump”, Paragraph 14 of Nuss), and the housing part that has the pressure connector is sealed in relation to the pump housing (via O-ring 22, Figure 1 of Sennet).

With regards to Claim 6:

The Sennet modification of Claim 4 teaches one of the housing parts has a cylindrical flange (see Figure 1 of Sennet, flange upon which bolts 12 are located) which extends axially and engages in an annular beading on the other housing part, wherein the sealing element that mutually seals the two housing parts seals between the flange and the annular beading (as per modification with Nuss, seals between the two housing parts).

With regards to Claim 7:

The Sennet modification of Claim 4 teaches annular seals that are inserted in annular receptacles are provided as sealing elements (see e.g. O-ring 22 in Figure 1 of Sennet, which is located in an “annular receptacle” under broadest reasonable interpretation, see also modification with Nuss in which a seal between the housings would, through its placement between the housings, yield an annular receptacle under broadest reasonable interpretation).

With regards to Claim 8:

The Sennet modification of Claim 1 teaches the suction inlet is formed by one radial inlet opening (opening 8, Figure 1 of Sennet), or a plurality of radial inlet openings configured so as to be distributed in the circumferential direction on the pump housing, which opens out into a suction chamber that is configured between the one housing part and the pump housing (as seen in Figure 1 of Sennet), and the pressure outlet is formed by one radial outlet opening (outlet 4, Figure 1 of Sennet), or a plurality of radial outlet openings configured so as to be distributed in the circumferential direction on the pump housing, which opens out into a pressure chamber that is configured between the second housing part and the pump housing (as seen in Figure 1 of Sennet).

With regards to Claim 11:

The Sennet modification of Claim 1 teaches only one radial suction connector (see Figure 1 of Sennet). 

With regards to Claim 13:

The Sennet modification of Claim 1 teaches the housing parts in distinguished or arbitrary rotated positions relative to one another are fixable on one another (see Figure 1 of Sennet via bolts 12, see also Paragraphs 15 – 20 of Nuss), and one housing part in terms of the rotated position thereof in distinguished or arbitrary positions relative to the pump housing is fixable on the latter (see Figure 1 of Sennet via bolts 20.

With regards to Claim 14:

The Sennet modification of Claim 1 teaches screw connections are provide for fixing (bolts 12, 20 of Sennet). 

With regards to Claim 20:

The Sennet modification of Claim 1 teaches a flat fastening region (see flanges of inlet 8 and outlet 4 in Figure 1 of Sennet) connected to the suction connector and to the pressure connector is configured in the region of the suction connector and pressure connector on both housing parts. Sennet does not explicitly teach a plurality of internal-thread bores for fastening a line to the connectors. Nuss (Figures 1, 2) teaches similar arrangement of a flat coupling region (Paragraph 51: “flange section 18 and respectively 19 for fixing to a corresponding mating flange”). Nuss further teaches a plurality of internal-thread bores for fastening a line to the connectors (see Figures 1, 2 of Nuss, unlabeled holes in the flat regions which accept bolts/screws for fixing to corresponding mating flange, Paragraph 51). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, if not already present, it would have been obvious to one of ordinary skill in the art to modify Sennet by adding threaded holes on these flat regions for securing connection to corresponding mating flanges and connectors. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sennet (US 3269328) in view of Nuss et al. (hereafter “Nuss” – US 2015/0369239), further in view of Park (KR 100786591).

With regards to Claim 9:

The Sennet modification of Claim 1 does not explicitly teach at least two inlet openings and at least four outlet openings are provided. Park (Figures 1, 2) teaches a screw pump including inlet and outlet housing parts (3b, 3c) capable of rotating relative to each other and relative to a pump hosing (3). Park further teaches that each housing part includes a plurality of openings, yielding at least two inlet openings (openings P1, h1) and at least four outlet openings (openings P2, h2) are provided (note that although some of these openings are not for working fluid, Claim 9 as currently written does not require the inlet openings connecting to the suction or the outlet openings receiving form the screw pump). A plurality of openings allow for different types of fluid. In the case of Park, the additional inlet and outlet opening allow for a ventilation/cooling fluid to enter the screw pump. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify Sennet by adding additional inlets and outlets to yield the predictable benefits described above. Alternatively, one of ordinary skill in the art would have found it obvious to add inlet and outlet openings for the working fluid based on connectivity requirements appropriate to the circumstances of the pump. If, for example, a plurality of end consumers required the fluid simultaneously, one of ordinary skill in the art would have found it obvious to add a plurality of outlet openings. 


s 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sennet (US 3269328) in view of Nuss et al. (hereafter “Nuss” – US 2015/0369239), further in view of Trossmann et al. (hereafter “Trossmann” – US 20185/0355864).

With regards to Claims 15 and 17:

The Sennet modification of Claim 1 does not explicitly teach a plurality of axial through bores/slots are provided so as to be distributed in the circumferential direction on the end-proximal housing part, and a plurality of axial internal-thread bores are provided so as to be distributed at the same pitch in the circumferential direction on the neighboring housing part, and/or in that a plurality of axial through bores are provided so as to be distributed in the circumferential direction on a radial flange of the pump housing, and a plurality of axial internal-thread bores are provided so as to be distributed at the same pitch in the circumferential direction on the neighboring housing part. Sennet, however, does teach a bore in both the end proximal housing part (casing 2) and a bore in the neighboring housing part (cover 10) via the bores that contain bolt (12). The addition of more bolts would have been obvious. Trossmann (Figure 2) teaches a modular screw pump including a plurality of housing parts. One end-proximal housing part (10) is connected to another neighboring housing part (9) via a plurality of axial through bores (through holes 16) distributed in the circumferential direction on the end-proximal housing part (10) and a plurality of axial internal-thread bores (thread holes 18) are provided so as to be distributed at the same pitch in the circumferential direction on the neighboring housing part (9). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, Sennet already teaches a through-hole and threaded hole arrangement connecting the two housing parts, and based on the teachings of Trossmann, it would have been obvious to modify Sennet by employing additional through hole and threaded holes distributed evenly around the circumference in order to better secure the two housing parts relative to one another.

With regards to Claim 16:

The Sennet modification of Claim 15 does not explicitly teach the through bores and internal-thread bores have a pitch between 15 and 90 degrees. However, the pitch of the threads are a result effective variable, i.e. variables which achieve a recognized result. Finer (i.e. smaller) pitches require less torque to screw in and are generally stronger than coarser (larger) pitches due to the increase stress area formed by the finer threads. The courts have held that once a particular parameter is recognized as a result-effective variable (as done above), the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. One of ordinary skill in the art would have found it obvious to employ an appropriate pitch angle based on the torque and strength characteristics required to secure the housing parts. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sennet (US 3269328) in view of Nuss et al. (hereafter “Nuss” – US 2015/0369239), further in view of Krampe (US 9127673).

With regards to Claim 21:

The Sennet modification of Claim 1 does not explicitly teach an adapter plate which is able to be releasable fastened to the fastening region and which has fastening installations, in particular internal-thread bores, for fastening at least one connector flange plate is provided. Krampe teaches a pump including two flat fastening regions (see Figure 13a, regions surroundings inlet 11 and outlet 112), as well as adapter plates (see annotated Figure 1a below) which is able to be releasable fastened to the fastening region and which has fastening installations, in particular internal-thread bores see unlabeled bolt holes in Figure 1a), for fastening at least one connector flange plate (plate of inlet and outlet members 115, 116). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of adapter allows for connection to components which may not directly match the flat fastening region of Sennet itself. It would have been obvious to one of ordinary skill in the art to modify Sennet to include such adapters in order to yield the predictable benefits described above. (See additional references section for more adapters in the prior art).


    PNG
    media_image1.png
    559
    485
    media_image1.png
    Greyscale


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sennet (US 3269328) in view of Nuss et al. (hereafter “Nuss” – US 2015/0369239), further in view of Parise (US 3576379).

With regards to Claims 22 and 23:

The Sennet modification of Claim 1 does not explicitly teach a stand element releasably attached to the pump hosing, wherein the stand element is L- shaped or U-shaped and has a leg having at least two bores provided thereon, screw connections by way of which the pump housing is connected to the neighboring housing part engaging through said bores. Parise (Figure 2) teaches a pump with a pump housing (12). Parise further teaches a stand element (stand 64) releasably attached to the pump hosing, wherein the stand element is L- shaped or U-shaped (see Figure 2, stand is “L-shaped”) and has a leg (vertical section) having at least two bores provided thereon (bores containing bolts 42), screw connections by way of which the pump housing is connected to the neighboring housing part engaging through said bores (see Figure 2, the bolts extend into pump housing 12 and also through neighboring drive housing 40). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of a stand is known in the art to mount the pump on an external component in a desired orientation, and bolts for that stand extending through multiple housings is known to better secure that stand to the pump and the housings to one another. It would have been obvious to one of ordinary skill in the art to modify the system of Sennet by adding a stand as shown in Parise and bolting it to the pump hosing and a neighboring housing to yield the predictable benefits described above. 


Allowable Subject Matter

Claims 10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Ransom et al. (JP 2003176789) – see Figure 2 and adapter 4 on outlet of mechanical pump. 

Whittaker (US 2338609) – see Figures 15 – 22 for different rotational orientations of an inlet and outlet connector. 

Hayashimoto et al. (WO 2012026085) – see Figure 1, separate inlet housing 10a, pump housing 10b, and outlet housing 10c, structurally capable of rotation relative to one another, see also seals 16a, 16b between the housings. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, October 21, 2021